The petitioner was cited for contempt for an alleged violation of a liquor-injunction decree. He was found guilty, and judgment was imposed. The validity of the judgment is challenged on two principal grounds: (1) That no decree of 1.  CONTEMPT:    injunction had ever been issued against the proceedings: petitioner prior to such citation for failure to   contempt; (2) that the court entered a decree file and     purporting to be based upon evidence heard by preserve     the court, whereas none of such evidence or evidence.    transcript thereof was filed or preserved in any manner. We have no argument for the State. The record before us sustains the grounds of challenge, without any doubt. It does appear from the record that the district court later amended its record, so as to show that the decree challenged by the petitioner was entered upon a plea of guilty. The writ of certiorari in this case was served on *Page 483 
December 3, 1925. The purported amendment of 2.  JUDGMENT:    the record was made in April, 1926, without amendments:  notice, consent, or knowledge of the defendant absence of   or of his counsel. It is for that reason notice.      challenged by the petitioner as of no force and effect. This challenge also must be sustained. Section 12547, Code of 1924; State v. District Court, 124 Iowa 187; State exrel. Aldrich v. District Court, 133 Iowa 450; Sergio v.Utterback, 202 Iowa 713.
The writ issued herein is, accordingly, sustained, and the judgment below annulled. — Reversed.
STEVENS, C.J., and FAVILLE, KINDIG, and WAGNER, JJ., concur.